UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3214



DUREMEA ANN BUGGS,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; THE AMERICAN RED
CROSS; SAINT ELIZABETH'S HOSPITAL; GWENDOLYN
L. BUGGS; DEBORAH E. ROBERTSON; JAMES LOVETT;
ANNE B. SALISBURY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-95-766-5-BR)


Submitted:   May 16, 1996                   Decided:   May 28, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duremea Ann Buggs, Appellant Pro Se. Phillip J. Anthony, PATTER-
SON, DILTHEY, CLAY & BRYSON, Raleigh, North Carolina; Virginia Anne
Gibbons, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

her civil complaint as frivolous, denying her motion for reconsid-

eration, and denying her motion to vacate. We have reviewed the

record and the district court's opinions and find no abuse of

discretion and no reversible error. Accordingly, we affirm on the
reasoning of the district court. Buggs v. United States, No. CA-95-
766-5-BR (E.D.N.C. Oct. 18, 1995; Nov. 7, 1995; and Dec. 26, 1995).

We also deny Appellant's motions for correction of the record on

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2